DETAILED ACTION
The following Office action concerns Patent Application Number 15/733,948.  Claims 1, 2, 6-10 are pending in the application.
The applicant’s amendment filed November 16, 2021 has been entered.
The species restriction for the octylamine protective agent is withdrawn.  Claim 7 is rejoined for examination.
The previous rejection of claims 1, 2, 6, 8 over Ciufo et al is withdrawn in light of the applicant’s amendment.
Claim Objections
Claim 1 is objected to because formic acid, acetic acid, and several other compounds are recited twice in the Markush group for the protective agent.  Duplicate entries should be removed.  Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Kurihara et al (US  2013/0248775) in view of Ciufo et al (US 2016/0128201).  
Kurihara et al teaches a conductive paste comprising copper particles, amine coating compound and solvent (abstract; par. 101).  The copper particles have a diameter of 20 nm (par. 69).  The amine coating compounds include 2-ethoxyethylamine and octylamine (par. 63, 101).  The solvent includes terpineol, which has a boiling point of 219 ̊C (par. 101).  The copper paste is used to make conductive structures on a circuit board (par. 3-5).
Kurihara et al does not teach that the amount of copper particles in the paste is 60-80 % by weight.
However, Ciufo et al teaches a conductive copper paste for filling via holes in a circuit board (par. 11-12).  The amount of copper particles in the paste is 50-90 % by weight (par. 55).  The copper paste provides effective filling of vias at lower cost and with improved conductivity (par. 10-11).  A filled via is a pillar as that term is defined in the instant application.  
A person of ordinary skill in the art would have been motivated to combine the amount of copper particles for filling a via (making a pillar) of Ciufo et al with the copper paste of Kurihara et al in order to obtain a copper paste which provides effective filling of vias at lower cost and with improved conductivity. 
Response to Arguments
The previous grounds of rejection over Ciufo et al have been withdrawn in light of the applicant’s amendment.  New grounds of rejection are presented above.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        January 19, 2022